Citation Nr: 0025102	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  96-33 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim 
seeking entitlement to service connection for post-traumatic 
stress disorder (PTSD) and depression.  An appeal was 
perfected only as to the denial of PTSD.  In October 1997, 
the Board remanded the claim for additional development and 
the case has subsequently been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.The veteran did not engage in combat with the enemy while 
serving in Vietnam.

3.  The veteran's PTSD symptoms have not been attributed to a 
verified inservice stressor and are otherwise not shown to be 
related to his period of active military service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

In its October 1997 remand, the Board requested the RO to 
contact the veteran and obtain a detailed account of his 
claimed stressors, followed by an attempt to verify the 
claimed stressors with the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR).  The Board also 
requested that the veteran be afforded a psychiatric 
examination.  A review of the claims file shows that the RO 
sent the veteran letters, dated in December 1997 and March 
1998, requesting him to supply additional details of his 
claimed stressors.  However, there is no record of a reply.  
In addition, the RO scheduled the veteran for a psychiatric 
examination in May 1998 and January 2000.  In each case, the 
veteran failed to report for his examination.  Finally, in 
July 1998, the RO sent a request for verification of the 
claimed stressors to the USASCRUR.  The USASCRUR's reply was 
received in March 1999.  Under the circumstances, the Board 
is satisfied that its duty has been met and that all 
reasonable efforts to develop the record have been made, and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).    

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The veteran argues that he has PTSD as a result of witnessing 
several stressors during his service in Vietnam.  In general, 
the veteran has stated that he was exposed to sniper fire, 
and that he often had to check for booby traps.  He reported 
that his duties in Vietnam included radio operator and pole 
climber.  His written statements and testimony from his 
personal hearing show that he argues that his primary 
stressor involved the death of a civilian.  At his personal 
hearing, the veteran essentially described an incident at an 
unspecified location, in which he was riding as a passenger 
in a gas truck.  He stated that he and the driver were slowed 
down by a Vietnamese on a bicycle in front of them.  The 
veteran stated that he told the driver to run over the 
civilian if he would not get out of the way.  He stated that 
he did not think that the driver would take him literally, 
but that the driver ran over the civilian, killing him.  He 
testified that he and the driver then threw the civilian and 
his bicycle into a ditch, and that they did not report the 
incident to any authorities.  In general, he stated that his 
symptoms include nightmares, guilt and depression as a result 
of his service.

In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  See Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997).  In this case, the 
veteran has argued that he went out on combat patrols and was 
subject to sniper and mortar attacks.  He has also alleged 
that he witnessed the death of a Vietnamese National when a 
truck in which he was riding struck the man.

The veteran's DD Form 214 indicates that his primary military 
occupational specialty (MOS) was a combat engineer.  His 
personnel record (DA Form 20) indicates that he served in 
Vietnam from September 28, 1966 to September 4, 1967, and 
that his principal duty in Vietnam was a "radio TP 
operator" with Company A, 14th Engineer Battalion (Combat) 
(A/14).  His awards include a Republic of Vietnam Campaign 
Medal with two Overseas Service Bars, and a Vietnam Service 
Medal with a Bronze Service Star. 

The Board has determined that the evidence does not warrant a 
preliminary finding that the veteran participated in combat 
with the enemy.  In a recent precedent opinion issued by VA's 
General Counsel it was held that the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 
(2000).  The General Counsel also indicated the determination 
of whether a veteran engaged in combat with the enemy 
necessarily must be made on a case-by-case basis, and that 
absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

In this case, there is nothing currently in the claims file 
that establishes participation in combat.  The veteran's DD 
214 does not show that he received any commendations or 
awards which appear to be awarded primarily or exclusively 
for circumstances relating to combat, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  His DA 
Form 20 does not show training in infantry, armor or 
artillery duties.  In addition, a March 1999 letter from the 
USASCRUR shows that that agency did not verify participation 
in combat.  The USASCRUR's letter was accompanied by 
Operational Reports-Lessons Learned (ORLL's) for the 35th 
Engineer Group (the parent unit of 14th Engineer Battalion 
(14th EB)).  A unit history for the 35th Engineer Group (35th 
EG) was also provided.  The ORLL's indicate that the 35th 
EG's primary mission was construction, some of which was in 
"hostile areas."  The ORLL's indicate that the 14th EB was 
primarily stationed at Dong Ba Thin.  The ORLL's contain 
several references to the 14th EB which note that it was 
involved in construction of roads and hardstand.  The ORLL's 
contain very little mention of A/14, but do note that A/14 
moved from Khanh Duong to Ninh Hoa upon the conclusion of its 
support for an airborne unit during Operation Summerall in 
about early May 1967.  At Ninh Hoa, the ORLL's indicate that 
A/14's mission involved in road maintenance.  The ORLL's 
contain no indication that A/14 furnished personnel for 
combat patrols, came under hostile fire, or sustained any 
casualties.  In summary, the ORLL's indicate that A/14's 
missions primarily involved road maintenance and 
construction, with no mention of the participation of A/14, 
or any of its personnel, in combat.  In addition, a careful 
reading of these documents also shows that there is no 
mention that A/14 experienced any significant difficulties 
during its missions due to enemy activity.  Finally, although 
the veteran's DA Form 20 indicates that the veteran was 
present during the "Vietnam Counteroffensive Phase II," the 
nature and extent of the veteran's participation is not 
described.  See id.  In this regard, while the veteran may 
very well have served in a combat area (as evidenced by his 
service records) the Court has stated that serving in a 
combat zone is not the same as serving in combat.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  The evidence against a 
finding of participation in combat includes the veteran's 
service records, which contain specific information as to his 
principal duty as a radio TP operator for an engineering 
unit.  The Board has also determined that the veteran's 
testimony, and the ORLL's and the 35th EG's unit history, are 
insufficient to show participation in combat.  The Board 
therefore finds that the veteran did not participate in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim of 
participation in combat, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  Furthermore, to 
the extent that medical examiners may have concluded that the 
veteran has PTSD due to combat, these were based on an oral 
history as provided by the veteran, and are otherwise lacking 
in a factual basis so as to outweigh the information in the 
veteran's service records and the service documents.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." West, Zarycki, and Doran cited 
a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (" 
MANUAL  21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for " 
credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).

The Board further finds that there is no verified stressor to 
serve as a basis for granting the veteran's PTSD claim.  In 
this regard, the Board initially notes that the veteran has 
not come forward with dates and locations of his stressors, 
nor has he come forward with the names of any men whom he saw 
killed or wounded.  See generally, MANUAL M21-1, Part VI, 
11.38f(2) (Change 65, October 28, 1998); see also Wood, 1 
Vet. App. at 193.  The USASCRUR's March 1999 letter shows 
that that agency was unable to verify any of the claimed 
stressors.  In addition, the USASCRUR's letter was 
accompanied by a 35th EG unit history, and ORLL's.  However, 
the Board's review of this evidence shows that these 
documents describe construction and support activities in 
Vietnam, and that they do not contain any accounts of events 
which support the veteran's claimed stressors, to include 
references to sniper fire, ambushes of convoys, mortar 
attacks or booby traps.  The Board has therefore determined 
that the evidence does not warrant the conclusion that any of 
the claimed stressors have been verified.   Given the 
foregoing, the Board finds that none of the claimed stressors 
have been verified.

The veteran's claim for service connection for PTSD fails on 
the basis that the veteran is not shown to have participated 
in combat; there is no verified stressor; and that all 
elements required for such a showing have not been met.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

The Board acknowledges that the case file includes medical 
records which indicate that the veteran reported that he has 
been receiving benefits from the Social Security 
Administration (SSA).  However, the Board has determined that 
this claim may be fully and fairly adjudicated without 
obtaining the veteran's SSA records.  The veteran's claim has 
been denied because the preponderance of the evidence does 
not establish either participation in combat, or a verified 
stressor during the veteran's Vietnam service, which ended 
over 32 years ago, in 1967.  There is no indication that the 
SSA's records contain information relevant to this issue.  
Furthermore, the veteran has not identified the SSA's records 
as pertinent to his claim.  Therefore, the Board has 
determined that securing any SSA records would not add 
pertinent evidence, and the Board's duty to assist is not 
triggered because such a duty is "limited to (securing) 
specifically identified documents that, by their description 
would be facially relevant and material to the claim."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

